Citation Nr: 1430959	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-29 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral shin disability.  

2.  Entitlement to service connection for a bilateral ankle disability.  

3.  Entitlement to a disability rating in excess of 10 percent for right knee patellar tendonitis.  

4.  Entitlement to a disability rating in excess of 10 percent for left knee patellar tendonitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge of the Board (Travel Board hearing) in August 2013.  A transcript of that hearing has been associated with the claims file.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional medical and procedural records have been added to the present appeal, which have been reviewed.

The issues of service connection for a bilateral ankle disability and increased ratings for right and left knee patellar tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

On, August 30, 2013 prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the August 2013 Travel Board hearing, that a withdrawal of the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral shin disability is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral shin disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral shin disability and, hence, there remains no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the claim for whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral shin disability and it is dismissed.



ORDER

The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral shin disability is dismissed.  


REMAND

Although the Veteran was provided a VA examination for right ankle sprain in August 2009, an examination of both ankles has not been performed.  Also, while the August 2009 VA examiner found the Veteran did not have a current ankle sprain or strain, subsequent VA medical records reflect he was treated for and diagnosed with bilateral ankle arthralgia and was provided ankle braces.  Thus, the August 2009 VA examination was not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, considering the current treatment for the ankle, service treatment records demonstrating treatment for ankle pain in January 2002 and right ankle sprain in August 2002, and the Veteran's lay statements and testimony that a VA physician related his bilateral ankle disability to his active service, an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current bilateral ankle disability which originated during his active service, within one year after his service or was otherwise caused by or related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

As the Veteran was last provided a VA examination for his service-connected right and left knee disabilities in December 2012, approximately one and a half years ago, and the Veteran has reported his symptoms have continued to worsen since that time, another VA examination is needed reassessing the severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95; see also 38 C.F.R. § 3.327.

As the record reflects the Veteran has received continuing treatment at VA and the last VA medical records associated with the file are from March 2013, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any pertinent VA and non-VA medical records adequately identified by the Veteran, to include all outstanding VA medical records from March 2013.  

2.  Thereafter, schedule the Veteran for a VA examination of the bilateral ankles.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of any identified ankle disability.  All necessary testing should be performed, including x-rays.  

The examination report is to contain a notation that the examiner reviewed the claims file to include: (1) service treatment records, demonstrating treatment for the ankles in January 2002 and August 2002; (2) the post-service medical records demonstrating a current diagnosis of bilateral ankle arthralgia; and (3) any additional information from obtained private and VA medical records.  

Please note, the Veteran and his spouse are competent to attest to any lay observable symptoms witnessed and past treatment rendered.  

The examiner is asked to answer the following:  

(a).  Is there a current ankle disability of either ankle or bilaterally?  If so, please specify the diagnosis(es).  If no ankle disability is found in either ankle, please comment on the VA medical records which include a diagnosis of arthralgia of the bilateral ankles and the issuance of ankle braces.  

(b).  If the Veteran has an ankle disability (of either ankle or bilaterally), the examiner is then asked to furnish opinions with respect to the following:

(i).  Whether it is at least as likely as not (50 percent or greater probability) that any ankle disability had its clinical onset during the Veteran's active service from January 2000 to January 2003; OR

(ii).  If arthritis of either ankle is present, the examiner is asked to opine whether it is at least as likely as not that any ankle arthritis had its clinical onset within one year after his active service January 2000 to January 2003; OR

(iii).  Whether it is at least as likely than not that any currently diagnosed ankle disability is otherwise related to the Veteran's active service, including general physical training.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence noted above. 

3.  Thereafter, schedule the Veteran for a VA examination of the right and left knees.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

All necessary testing should be performed, including x-rays.  

The examiner asked to comment on the degree of severity of the Veteran's service-connected right and left knee disabilities, and their effect on his employment and activities of daily living.  

The examiner is also asked to comment on the following:  

(a).  The range of motion of both the right and left knee and where pain begins with flexion and extension for each; identify whether there is objective evidence of painful motion.  

(b).  Whether there is any additional limitation of range of motion or function with repetitive testing due to weakness, fatigability, incoordination, etc.;  with any additional limitation of motion, please identify the degrees of flexion or extension to which the knee is limited.  

(c).  Whether arthritis/degenerative joint disease is present; and

(d).  Whether there is instability or subluxation present in either knee; please comment on the Veteran's use of knee braces and a cane for stability.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.

4.  Ensure the examiners' opinions are responsive to these determinative issues of the levels of current severity of the disabilities on appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


